Name: Commission Regulation (EEC) No 707/82 of 26 March 1982 amending Council Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 81 / 14 Official Journal of the European Communities 27. 3 . 82 COMMISSION REGULATION (EEC) No 707/82 of 26 March 1982 amending Council Regulation (EEC) No 3035/80 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds Whereas compared to the Annexes to the two Regula ­ tions which have been replaced, new goods on which export refunds may be granted have been added to the Annex to Regulation (EEC) No 1785/81 ; Whereas the Annex to Regulation (EEC) No 2727/75 does not make provision for an export refund for cereals exported in the form of goods covered by subheadings 18.06 B and D of the Common Customs Tariff ; Whereas a new product has been added to the Annex to Regulation (EEC) No 2771 /75 ; Whereas the Annexes to Regulation (EEC) No 3035/80 should be kept in line with the Annexes to the Regulations on the organization of the markets in agricultural products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 19 ( 1 ) and (2) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals (3), as last amended by Regulation (EEC) No 3808/81 (4), and in particular Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organ ­ ization of the market in eggs (*), as last amended by Regulation (EEC) No 3643/81 (*), and in particular Article 9 (2) thereof, Having regard to Council Regulation (EEC) No 3035/80 Q, as last amended by Regulation (EEC) No 3496/81 (8), and in particular the second subparagraph of Article 3 (4) thereof, Whereas Regulation (EEC) No 1785/81 replaced Council Regulations (EEC) No 3330/74 of 19 December 1974 on the common organization of the marketin sugar (') and (EEC) No 1111 /77 of 17 May 1977 laying down common provisions for iso ­ glucose (10) ; HAS ADOPTED THIS REGULATION : Article 1 Annex B to Regulation (EEC) No 3035/80 is hereby amended as follows : 1 . column 5 'Isoglucose' is deleted ; 2 . the heading of column 4 'Sugar or molasses' is replaced by the heading 'Sugar molasses or isoglu ­ cose' ; 3 . column 6 becomes column 5 ; 4. the following subheadings are added : (') OJ No L 177, 1 . 7 . 1981 , p . 4. (2) OJ No L 74, 18 . 3 . 1982, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p . 1 . (4) OJ No L 382, 31 . 12. 1981 , p . 37. 0 OJ No L 282, 1 . 11 . 1975, p. 49 . Is) OJ No L 364, 19 . 12. 1981 , p . 1 . 0 OJ No L 323 , 29 . 11 . 1980, p . 27 . ( «) OJ No L 353, 9 . 12. 1981 , p . 5 . O OJ No L 359, 31 . 12. 1974, p . 1 . H OJ No L 134, 28 . 5. 1977, p . 4. 27. 3 . 82 Official Journal of the European Communities No L 81 / 15 Agricultural products for which an export refund can be granted CCT heading No Description Cereals Rice Eggs Sugar, molasses or isoglucose Milk and milk products 1 2 3 4 5 15.11 Glycerol and glycerol lyes : B. Other, including synthetic glycerol X 21.06 Natural yeasts (active or inactive) ; prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : (a) Dried (b) Other B. Inactive natural yeast : I. In tablet, cube or similar form, or in immediate packings of a net capaity of 1 kg or less II . Other X x x x 29.16 Carboxylic acids with alcohol, phenol , alde ­ hyde or ketone function and other single or complex oxygen-function carboxylic acids and their anhydrides, halides, peroxides and per ­ acids, and their halogenated, sulphonated, nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : III . Tartaric acid and its salts and esters V. Gluconic acids and its salts and esters x x 29.23 Single or complex oxygen-function amino ­ compounds : D. Amino-acids : I. Lysin and its esters and their salts III . Glutamic acid and its salts x x 5 . The text concerning subheading 21 .07 G is replaced by the following text : Agricultural products for which an export refund can be granted CCT heading No Description Cereals Rice Eggs Sugar, molasses or isoglucose Milk and milk products 1 2 3 4 5 21.07 G. Other :  Preparations known as 'long eggs', consisting of hens' eggs cooked in the form of cylinders ; the centre consists of the egg yolks and is completely surrounded by the whites of the eggs X X X X X  Other x x x X No L 81 / 16 Official Journal of the European Communities 27. 3 . 82 Article 2 Annex D to Regulation (EEC) No 3035/80 is hereby amended as follow : The text concerning CCT heading No 18.06 is replaced by the following text : CCT heading No Description Result of analysis Nature of the basic products to be taken as a basis for the calculation of the refund Quantity of the basic products to be taken as a basis for the calculation of the refund (per 100 kg of goods) 1 2 3 4 5 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not other ­ wise sweetened than by the addition of sucrose B. Ice-cream (not iftcluding ice-cream powder) and other ices C. Chocolate and chocolate goods whether or not filled ; sugar confec ­ tionery and substitutes therefore made from sugar substitution prod ­ ucts , containing cocoa D. Other Sucrose ( 1 . Sucrose (') ( 2. Milkfats / 1 . Sucrose (') &lt; 2. Glucose (2) \ 3 . Milkfats ( 1 . Sucrose (') ( 2. Milkfats White sugar 1 . White sugar 2 . Butter (PG 6) 1 . White sugar 2. Maize (for starch-making) 3 . Whole-milk powder (PG 3) 1 . White sugar 2 . Butter (PG 6) 1 kg per 1 % by weight of sucrose 1 . 1 kg per 1 % by weight of sucrose (') 2. 1-22 kg per 1 % by weight of milkfats 1 . 1 kg per 1 % by weight of sucrose (') 2. 2-1 kg per 1 % by weight of glucose (2) 3 . 3-85 kg per 1 % by weight of milkfats L 1 kg per 1 % by weight of sucrose (') 2. 1-22 kg per 1 % by weight of milkfats Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1982. For the Commission Karl-Heinz NARJES Member of the Commission